DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/266,418 filed on 02/05/2021.

Information Disclosure Statement
The information disclosure statement filed 02/05/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dinesh Melwani on 07/26/2022.
Independent claims 1 and 6 are amended to include new claim limitations.
See below.

PROPOSED EXAMINER’S AMENDMENTS

(Proposed Amendments) An electric power circuit for an electric power converter, the circuit comprising a substrate having a first face on which electronic power components are mounted and a second face opposite to the first face and intended to cooperate with a cooling system,
wherein the substrate comprises a stack of a plurality of conductive layers made of electrically and thermally conductive material and at least one insulating layer made of electrically insulating material, two successive conductive layers in the stack being separated by an insulating layer, and said conductive and insulating layers extending in planes parallel to the plane in which the first face of the substrate extends and being mechanically associated together,
and in that each conductive layer has two opposite faces parallel to the plane in which the first face of the substrate extends and includes, on at least one of its two faces, at least one electrically conductive boss extending from said face only in a direction perpendicular to the plane in which the first face of the substrate extends, said at least one electrically conductive boss extending through a passage passing through at least one other conductive layer and opening out onto the first or the second face of the substrate, the passage being wider than the electrically conductive boss in a direction parallel to the plane in which the first face of the substrate extends.
            (Proposed Amendments) A method for manufacturing an electric power circuit for an electric power converter comprising a substrate having a first face on which electronic power components are mounted and a second face opposite to the first face and intended to cooperate with a cooling system,
wherein the method comprises:
a step of producing at least two conductive layers made of electrically and thermally conductive material,
a step of producing at least one insulating layer made of electrically insulating material,
a step of forming a stack of at least two conductive layers and at least one insulating layer, two successive conductive layers in the stack being separated by an insulating layer, and said conductive and insulating layers extending in planes parallel to the plane in which the first face of the substrate extends and being mechanically associated together, and
a mechanical securing step to mechanically assemble together said conductive and insulating layers,
each conductive layer having two opposite faces parallel to the plane in which the first face of the substrate extends and including, on at least one of its two faces, at least one electrically conductive boss extending from said face only in a direction perpendicular to the plane in which the first face of the substrate extends, said at least one electrically conductive boss extending through a passage passing through at least one other conductive layer and opening out onto the first or the second face of the substrate, the passage being wider than the electrically conductive boss in a direction parallel to the plane in which the first face of the substrate extends.

Allowable Subject Matter
Claims 1-11 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An electric power circuit for an electric power converter, the circuit comprising a substrate having a first face on which electronic power components are mounted and a second face opposite to the first face and intended to cooperate with a cooling system, wherein the substrate comprises a stack of a plurality of conductive layers made of electrically and thermally conductive material and at least one insulating layer made of electrically insulating material, two successive conductive layers in the stack being separated by an insulating layer, and said conductive and insulating layers extending in planes parallel to the plane in which the first face of the substrate extends and being mechanically associated together, and in that each conductive layer has two opposite faces parallel to the plane in which the first face of the substrate extends and includes, on at least one of its two faces, at least one electrically conductive boss extending from said face only in a direction perpendicular to the plane in which the first face of the substrate extends, said at least one electrically conductive boss extending through a passage passing through at least one other conductive layer and opening out onto the first or the second face of the substrate, the passage being wider than the electrically conductive boss in a direction parallel to the plane in which the first face of the substrate extends.
          Therefore, claim 1 and its dependent claims 2-5 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 6 with the allowable feature being; A method for manufacturing an electric power circuit for an electric power converter comprising a substrate having a first face on which electronic power components are mounted and a second face opposite to the first face and intended to cooperate with a cooling system, wherein the method comprises:
a step of producing at least two conductive layers made of electrically and thermally conductive material,
a step of producing at least one insulating layer made of electrically insulating material,
a step of forming a stack of at least two conductive layers and at least one insulating layer, two successive conductive layers in the stack being separated by an insulating layer, and said conductive and insulating layers extending in planes parallel to the plane in which the first face of the substrate extends and being mechanically associated together, and
a mechanical securing step to mechanically assemble together said conductive and insulating layers,
each conductive layer having two opposite faces parallel to the plane in which the first face of the substrate extends and including, on at least one of its two faces, at least one electrically conductive boss extending from said face only in a direction perpendicular to the plane in which the first face of the substrate extends, said at least one electrically conductive boss extending through a passage passing through at least one other conductive layer and opening out onto the first or the second face of the substrate, the passage being wider than the electrically conductive boss in a direction parallel to the plane in which the first face of the substrate extends.
          Therefore, claim 6 and its dependent claims 7-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847